Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 13 and 61-64 are all the claims.
2.	Claim 13 is amended, Claims 32, 34-37, 46-47, 49, 51 and 55-57 are canceled and new Claims 61-64 are added in the After Final Response of 5/5/2022. 
3.	Claims 13 and 61-64 are all the claims under examination.

Withdrawal of Objections
Specification
4.	The objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is withdrawn. Applicants amendment to the specification by insertion of the table showing the “corrected Kabat numbering” as shown in the preliminary amendment of 4/17/2019 and the Response of 12/16/2021 is found to overcome the objection.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description
5.	The rejection of Claims 13, 32-33, and 51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn for the pending claims and moot for the canceled claims. 
	Applicants amendment to the specification to rectify the deficiencies regarding the corrected Kabat numbering for the instant claims is what facilitates overcoming the rejection.
	Applicants amendment of the Claims to delete the presence of the CH2’ and CH2’ domains in the 1st and 2nd heavy chains, respectively, is found to overcome the ambiguity of the claims and the numbering thereof and where the specification does not support the role of the CH2’ nor the CH2’’ domains alone or in combination with respect to the heterodimerization and the thermal stability according to the claimed invention. 
	
Claim Rejections - 35 USC § 112, second paragraph
6.	Claims 13, 32-33, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn for the pending claims and moot for the canceled claims.
a) The rejection of Claims 13, 32-33, and 51 for failing to indicate the numbering system used in the targeted residue locations/positions for each of the domains as indicated in the claims, i.e., (CH1’, CH2’, CH3’) and (CH1”, CH2”, CH3”) is withdrawn. Applicants have amended the claims to include the Kabat numbering system by way of the amendment to the specification to clarify the numbering. 
Applicants deletion of the CH2’ and CH2’’ domains is an avowal of record that those domains do not have an explicit nor implied importance to achieving the heterodimerization for the bispecific antibody.
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claim 32 i under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is moot for the canceled claim.

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: the instant claimed bispecific Ig comprising specific mutations in the CH1/CL interface and the CH3 constant region are what facilitate heterodimerization and the thermal stability for the format and without impact on the binding specificity for the first and second antigens. Those combination of mutations in first and second heavy chains and first and second light chains are unique in providing the results achieved and as supported and enabled in the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Claims 13 and 61-64 are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643